J-A21022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HARUN WILSON                               :
                                               :
                       Appellant               :   No. 1853 EDA 2019

               Appeal from the Judgment Entered June 21, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-SA-0001253-2019


BEFORE: LAZARUS, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY DUBOW, J.:                          FILED OCTOBER 13, 2020

        Appellant, Harun Wilson, appeals pro se from the Judgment of Sentence

entered on June 21, 2019, after Appellant failed to appear for his summary

trial. Because Appellant’s brief is patently defective, we dismiss his appeal and

affirm his Judgment of Sentence.

        On December 24, 2018, police cited Appellant for making an illegal turn,

driving with a suspended license and without current emissions and

inspections stickers, and for allowing his minor child to ride without a proper

safety restraint.1 Appellant failed to appear for his trial in the Traffic Division

of the Philadelphia Municipal Court on February 25, 2018, and the court found

Appellant guilty of the above charges.




____________________________________________


1   75 Pa.C.S. §§ 3331(c), 1543(a), 4706, 4763, and 4581(a)(1), respectively.
J-A21022-20



      On May 24, 2019, the municipal court reinstated Appellant’s appellate

rights nunc pro tunc, and Appellant filed a Notice of Appeal to the Court of

Common Pleas on the same day. On June 21, 2019, Appellant failed to appear

at his scheduled status conference and the trial court entered judgment

against him pursuant to Rule of Criminal Procedure 1037(D)(2). See Trial Ct.

Or., 6/21/19.

      Appellant pro se filed a Notice of Appeal on July 9, 2019. Appellant

timely filed a Rule 1925(b) Statement and the trial court filed a responsive

Opinion. Unfortunately, Appellant’s brief fails to comport to our Rules of

Appellate Procedure, thus foreclosing appellate review.

      It is well settled that “a pro se litigant must comply with the procedural

rules set forth in the Pennsylvania Rules of the Court.” Commonwealth v.

Lyons, 833 A.2d 245, 252 (Pa. Super. 2003) (citation omitted). “This Court

will not act as counsel and will not develop arguments on behalf of an

appellant.” Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010)

(citation omitted).

      An appellant’s brief must comply with Rule 2111 and contain the

following:

      (1) Statement of jurisdiction.

      (2) Order or other determination in question.

      (3) Statement of both the scope of review and the standard of
      review.

      (4) Statement of the questions involved.

      (5) Statement of the case.

                                       -2-
J-A21022-20


      (6) Summary of argument.

      (7) Statement of the reasons to allow an appeal to challenge the
      discretionary aspects of a sentence, if applicable.

      (8) Argument for appellant.

      (9) A short conclusion stating the precise relief sought.

      (10) The opinions and pleadings specified in paragraphs (b) and
      (c) of this rule.

      (11) In the Superior Court, a copy of the statement of errors
      complained of on appeal, filed with the trial court pursuant to
      Pa.R.A.P. 1925(b), or an averment that no order requiring a
      statement of errors complained of on appeal pursuant to Pa.R.A.P.
      1925(b) was entered.

      (12) The certificates of compliance required by Pa.R.A.P. 127 and
      2135(d).

Pa.R.A.P. 2111. We may dismiss an appeal where an appellant’s brief fails to

substantially conform to the Pennsylvania Rules of Appellate Procedure.

Pa.R.A.P. 2101.

      In his eight-page, handwritten brief, Appellant discusses financial and

mental health hardships that have affected him and contributed to his multiple

license suspensions. Appellant fails to allege any trial court error, develop

meaningful argument, and cite to the record and pertinent authority. In fact,

Appellant’s brief does not contain any of the sections required by Rule 2111.

While this Court sympathizes with Appellant’s hardships, the defects in

Appellant’s brief are substantial and prevent this Court from conducting

meaningful appellate review. We are, therefore, constrained to dismiss this

appeal.

      Appeal dismissed. Judgment of Sentence affirmed.



                                     -3-
J-A21022-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/2020




                          -4-